UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7807


FRANKLIN EUGENE MCCUNE,

                Petitioner - Appellant,

          v.

TERESA WAID, Warden W. Va.,

                Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00001-JPB-DJJ)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Franklin Eugene McCune, Appellant Pro Se.  Silas B. Taylor,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Franklin Eugene McCune seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

dismissing his 28 U.S.C. § 2254 (2006) motion.                      We dismiss his

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

             In   civil    cases     like   McCune’s,    parties     are    accorded

thirty days after entry of the district court’s final judgment

or order to note an appeal.               Fed. R. App. P. 4(a)(1)(A).           The

order that McCune seeks to appeal was entered on June 7, 2012.

McCune thus had thirty days, or until Monday, July 9, 2012, in

which to note an appeal.                 See Fed. R. App. P. 4(a)(1)(A) &

26(a)(1)(C).        Nevertheless, McCune filed his notice of appeal,

at earliest, on October 2, 2012 — almost three months too late. *

             Because “the timely filing of a notice of appeal in a

civil     case      is     a     jurisdictional    requirement,”           we   lack

jurisdiction to consider Robinson’s claims.                 Bowles v. Russell,

551   U.S.   205,    214       (2007).    Accordingly,    we    dismiss     McCune’s

appeal.      We dispense with oral argument because the facts and

legal     contentions      are    adequately    presented      in   the    materials

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                    DISMISSED




                                     3